Citation Nr: 0206131	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  97-06 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right knee chondromalacia, currently evaluated as 0 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
left knee chondromalacia, currently evaluated as 0 percent 
disabling (noncompensable).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty service from January 1990 to 
February 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the veteran's 
claims of entitlement to increased ratings for service-
connected chondromalacia of the right knee and the left knee, 
with each knee disability evaluated as 0 percent disabling.  
The veteran appealed, and in November 1999, the Board 
remanded the claims for additional development.

In September 1999, a videoconference hearing was held before 
C.W. Symanski, who is the member of the Board rendering the 
final determination in this claim and who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1999).


FINDING OF FACT

The veteran's left and right knee chondromalacia is 
manifested by complaints that include bilateral pain, 
weakness, swelling and locking; physicians have observed 
discrepancies between ranges of motion while sitting or 
standing, and during examination; a VA examiner has concluded 
that there is a strong component of malingering; the 
veteran's bilateral knee chondromalacia is not shown to be 
manifested by slight recurrent subluxation or lateral 
instability or functional loss.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected right knee chondromalacia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2001).

2.  The criteria for a compensable rating for service-
connected left knee chondromalacia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VCAA

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant 
was notified in the August 1996 rating decision that the 
evidence did not show that he had met the relevant criteria 
for a higher rating for his chondromalacia, bilateral, knees.  
Those are the key issues in this case, and the rating 
decision, as well as the statement of the case (SOC), and the 
six supplemental statements of the case (SSOC's), informed 
the appellant of the evidence needed to substantiate his 
claims.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, SOC 
and the SSOC's informed the appellant of the information and 
evidence needed to substantiate these claims and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The Board has determined that 
these claims may be adjudicated without further development.  
The RO has obtained VA and non-VA treatment records, as well 
as service medical records from the National Personnel 
Records Center.  In addition, the appellant has been afforded 
five VA examinations for the disabilities in issue.  All 
identified treatment records have either been obtained, or 
are unavailable.  In this regard, in March 2000, the RO sent 
the veteran a letter notifying him that it had requested 
records of treatment from  Stephen Sullivan, D.C.  In July 
2000, the RO sent the veteran another letter informing him 
that records from Dr. Sullivan had still not been received, 
and that he may wish to obtain these records himself.  He 
does not appear to have done so.  Furthermore, during his 
hearing, held in September 1999, he reported that he was 
receiving physical therapy for his knees from West 
Philadelphia Therapy (WPT), and that he was also receiving 
treatment at a VA medical facility in Philadelphia.  In 
November 1999, the Board remanded the claim, and instructed 
the RO to contact the veteran and request that he provide 
them with the names and addresses of all health care 
providers who had treated him for knee symptoms since January 
1999, to include WPT and any VA treatment, or treatment from 
Jefferson Hospital.  In March 2001, the RO sent the veteran a 
letter and requested that he identify all health care 
providers who had treated him for chondromalacia.  However, 
there is no record of a reply that was responsive to the RO's 
letter.  The Board therefore finds that VA has done 
everything reasonably possible to assist him and that there 
is sufficient evidence of record to decide his claims 
properly.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Increased Ratings

The veteran asserts that a compensable rating is warranted 
for his service-connected chondromalacia, right knee and left 
knee.  A review of the oral and written testimony shows that 
he argues that he has pain, constant swelling, a limited 
range of motion, weakness, popping, locking and difficulty 
negotiating stairs.  At his hearing, held in January 2000, he 
reported that he had worn knee braces, and that he used a 
cane which had been issued to him by VA.  He stated that he 
could walk no more than a few blocks, and that he had missed 
about two weeks of work at a sedentary position with a 
government agency due to knee pain (the Board parenthetically 
notes he has not submitted any employment evidence in support 
of this aspect of his argument).

The veteran's service medical records indicate that he began 
complaining of knee pain shortly after entrance into service.  
He denied any antecedent trauma.  His symptoms were thought 
to be patellofemoral in nature.  In July 1991, a Medical 
Evaluation Board determined that he was unable to perform 
full and unrestricted duty, and recommended that he be given 
six months of light duty, to include quadriceps strengthening 
exercises.  A November 1991 medical board report shows that 
at the end of his six-month limited duty period, the veteran 
reported that his symptoms had not changed.  On examination, 
the knees had a full range of motion, and there was no 
crepitus, or varus or valgus laxity.  A distal neurovascular 
exam was intact.  The MEB noted that the veteran had 
subjectively worsening symptoms, and determined that it was 
not likely that he would ever return to full duty and 
recommended his separation from service.  The summary of 
diagnoses was bilateral patellofemoral pain syndrome.  The 
Board notes that all X-rays of the knees taken during service 
were within normal limits.

In July 1993, the RO granted service connection for 
chondromalacia, right knee, and chondromalacia, left knee, 
with each knee evaluated as noncompensable.  In March 1996, 
the veteran filed a claim for an increased rating for each 
knee.  In August 1996, the RO denied the claims.  

The post-service medical evidence for consideration in this 
case includes records from Faxon Family Medicine, dated 
between October and December of 1996, which show that in 
October 1996 the veteran was treated for complaints of right 
knee pain and knee locking which occurred about once a month.  
On examination, there was no significant effusion.  A grind 
test was mildly positive and the patella was not hypermobile.  
There was some tenderness, and he could flex almost fully 
without pain.  He could duck walk without significant pain.  
The assessment was chronic right knee pain.  He was given 
Nasopryn, a knee sleeve and quadriceps strengthening 
exercises.  A follow-up visit in December 1996 shows 
complaints of right knee locking which were unchanged from 
his previous visit.  On examination, grind test was negative.  
There was some tenderness and he had trouble flexing his leg 
fully.  The assessment was chronic right knee pain, rule out 
meniscal injury.  The examiner noted that the veteran was 
"somewhat worse than when I saw him last month."  A 
magnetic resonance imaging (MRI) test or consideration of 
arthroscopic surgery was recommended.  

A VA joints examination report, dated in April 1996, shows 
that the veteran complained that his right knee locked 
sometimes.  On examination, there was no swelling, deformity 
or instability.  The right knee had flexion to 80 degrees and 
extension to 90 degrees.  The left knee had flexion to 90 
degrees and extension to 90 degrees.  

A VA joints examination report, dated in February 1997, shows 
that the veteran complained of difficulty walking and lifting 
while at his job waiting tables, but that he was able to work 
without any loss of time.  On examination, the veteran walked 
without a limp or need of a cane.  The knees had a normal 
appearance, without deformity, heat, redness, swelling, 
crepitation or effusion.  There was no laxity.  There was no 
actual loss of range of motion.  On standing, there was full 
extension and when sitting, there was flexion to 130 degrees.  
X-rays revealed no abnormalities.  The examiner stated that 
there were no objective signs of chondromalacia, that there 
was no crepitation between the patella and the underlying 
femur, no inflammatory reaction, and that, "[The veteran's] 
current problem is based entirely on his subjective 
complaints without any truly objective abnormal findings."  
He further stated that the veteran's current symptoms did not 
limit his physical activities to any significant degree.

A report from the Thomas Jefferson University Hospital, dated 
in July 1999, shows that the veteran sought treatment for 
right knee pain secondary to trauma.  On examination, there 
was no fluid, evidence of trauma, swelling, deformity or 
erythema.  The veteran complained of tenderness and pain on 
motion.  The impression was ligamentous strain.  

A letter from Stephen Sullivan, D.C., dated in February 2000, 
shows that he stated that the veteran had chondromalacia 
patellae and that, "[U]pon physical examination, range of 
motion tests, and orthopedic tests-it's evidence that [the 
veteran] has damage to both knees-chondromalacia patella."

A VA joints examination report, dated in August 2000, notes 
that there is no history of an acutely painful knee injury 
during service, nor is there any history of synovitis or 
surgery.  The examiner further noted that the veteran's 
complaints were fully described during his hearing.  These 
complaints included constant knee pain aggravated by walking 
a few blocks or going up inclines, and an inability to run or 
jog.   On examination, the veteran walked slowly with a cane.  
The knees were normal in appearance.  There was no laxity or 
muscle wasting.  The veteran complained of pain on motion, 
claiming that he could not extend his knee past 10 degrees or 
flex his knee past 45 degrees.  The examiner stated that the 
diagnosis was bilateral patellofemoral syndrome, as there was 
clearly no evidence of a degenerative joint disorder, and no 
history of sprain.  He noted that although chondromalacia was 
an arthroscopic diagnosis, the veteran had never undergone an 
arthroscopy.

A VA joints examination report, dated in November 2000, shows 
that the veteran complained of constant knee pain, worsening 
on a daily basis.  On examination, there was no evidence of 
swelling, redness or tenderness.  There were good quadriceps 
bilaterally with no evidence of atrophy.  The veteran claimed 
that he could only flex his knees to 45 degrees due to pain, 
however, the examiner noted that he was able to sit down very 
comfortably and able to bend his knees to at least 120 
degrees when sitting.  The examiner noted that a similar 
dichotomy had been observed during the veteran's 1997 VA 
examination, and concluded that the veteran was not giving an 
adequate effort in maintaining an adequate range of motion.  
The impression was probable knee strain, noting that all X-
rays were negative.  The examiner stated that the veteran did 
not give enough effort to do the initial examination, and 
that he therefore could not comment on the De Luca factors 
such as fatigability, incoordination, weakened motion and 
additional loss of motion.  

A VA joints examination report, dated in May 2001, shows that 
the examiner observed that the veteran could flex his knees 
to at least 110 degrees while sitting, but that on 
examination, his range of motion was from 0 degrees 
(extension) to 80 degrees (flexion).  All X-rays to date were 
noted to have been normal.  The examiner concluded, "There 
is clearly a discrepancy between what he is capable of doing 
and what has been demonstrated."  The diagnostic impression 
was, "My contention is that this patient has patello/femoral 
syndrome, but there is definitely a strong component of 
malingering.  I find no evidence of fatigability nor 
incoordination, and to me his examination is nearly 
completely full range."  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

It is permissible to evaluate a veteran's service-connected 
disabilities under provisions of the schedule which pertain 
to a closely-related disease or injury which is analogous in 
terms of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (2001).  In this case, the 
RO evaluated the veteran's chondromalacia, left and right 
knees, as analogous to a "other" impairments of the knee 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not shown.  38 C.F.R. § 4.31 
(2001).

The normal range of motion of the knee is 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. Part 4, Plate 
II (2001).  

The evidence does not show that the veteran's left or right 
knee disability is productive of any recurrent subluxation or 
lateral instability.  Therefore, a rating of 10 percent under 
DC 5257 is not warranted for either knee.  

A higher rating is not available under any other diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address 
limitation of motion of the knee, a 0 percent rating will be 
assigned for flexion limited to 60 degrees and extension 
limited to 5 degrees.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees and extension is limited to 
10 degrees.  In this case, the evidence shows that although a 
limited range of motion, has, at times, been recorded, there 
is evidence which shows that the veteran's range of motion 
when sitting or standing was much greater than it was on 
examination.  See VA examination reports dated in February 
1997 and November 2000.  The February 1997 VA examination 
report shows that the examiner concluded that there was no 
actual loss of range of motion, and that the veteran's 
current symptoms did not limit his physical activities to any 
significant degree.  The November 2000 VA examination report 
shows that the veteran claimed that he could only flex his 
knees to 45 degrees due to pain, however, the examiner noted 
that he was able to sit down very comfortably and able to 
bend his knees to at least 120 degrees when sitting.  The 
examiner noted that a similar dichotomy had been observed 
during the veteran's 1997 VA examination, and concluded that 
the veteran was not giving an adequate effort in maintaining 
an adequate range of motion.  Finally, the May 2001 VA 
examination report shows that the examiner determined that 
there was clearly a discrepancy between what the veteran is 
capable of doing and what has been demonstrated.  The 
diagnostic impression concluded that the veteran has 
patello/femoral syndrome, but that there was definitely a 
"strong component of malingering."  He further stated that 
the veteran's knee motion was "nearly completely full 
range."  This report, which is the most recent report of 
record, is considered highly probative evidence of the 
veteran's current condition,  Francisco, and it is consistent 
with the VA examination reports dated in February 1997 and 
November 2000.  Accordingly, the Board finds that the 
evidence of malingering, the observed discrepancies in the 
range of motion, and the other findings contained in the 
aforementioned VA examination reports warrant the conclusion 
that the veteran does not have a compensable limitation of 
motion in either knee.  Therefore, the criteria for a 10 
percent rating under either DC 5260 or DC 5261 have not been 
met.  

The Board notes that the veteran has repeatedly complained of 
severe and constant pain in his right and left knees.  VA is 
required to take pain symptoms into account, to the extent 
that these symptoms are supported by adequate pathology, 
particularly in ratings involving limitation of range of 
motion.  38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 
Fed. Reg. 56704 (1998).  However, the Board notes that a 
review of the medical evidence, which covers a period between 
1997 and 2001, shows that there is so little evidence of 
objectively observable knee symptoms, and so little evidence 
of knee pathology, that a higher rating is not warranted.  
For example, the veteran has no history of trauma or strain, 
he has never undergone knee surgery, and he has repeatedly 
been found not to have such symptoms as swelling, laxity or 
atrophy.  In this regard, the February 1997 VA examiner 
stated that the veteran's current symptoms did not limit his 
physical activities to any significant degree.  The November 
2000 VA examiner stated that the veteran did not give enough 
effort to do the initial examination, and that he therefore 
could not comment on the De Luca factors.  The May 2001 VA 
examiner determined that there was definitely a strong 
component of malingering, concluded that he could find no 
evidence of fatigability nor incoordination, and stated that 
there was an almost completely full range of motion.  Given 
the foregoing, the Board finds that there is insufficient 
evidence of functional loss due to knee pathology to support 
a conclusion that a 10 percent rating is warranted for either 
knee under either DC 5260 or DC 5261, even with consideration 
of 38 C.F.R. §§ 4.40 and 4.45.  Accordingly, there is no 
current evidence that the veteran's left or right knee is 
manifested by a limited range of motion such that a rating of 
10 percent is warranted under either DC 5260 or DC 5261.  Id.  

Finally, at his hearing, the veteran appeared to argue that 
he has arthritis of the knees, and the Board has considered 
whether a separate rating could be granted for arthritis, in 
addition to his rating under DC 5257.  See VAOPGCPREC 23-97, 
62 Fed. Reg. 63604 (1997).  However, he had not been 
diagnosed with arthritis, and a review of the knee X-ray 
reports shows that arthritis has never been established by X-
ray findings.  See 38 C.F.R. § 4.71a, DC 5003.  Therefore, 
the preponderance of the evidence shows that the veteran does 
not have arthritis in either knee, and a separate rating for 
arthritis of either knee is therefore not warranted.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and that 
the impairment resulting from the veteran's left and right 
knee conditions warrants no higher than a 0 percent rating.

The Board has determined that the preponderance of the 
evidence is against a compensable rating for the veteran's 
service-connected chondromalacia, right knee, and service-
connected chondromalacia, left knee.  To that extent, the 
oral and written testimony of the veteran as to an increased 
level of severity of the disabilities at issue is 
unsupported.  It follows that there is not such a balance of 
the positive evidence with the negative evidence to otherwise 
permit favorable determinations on this issue.  38 U.S.C.A. 
§ 5107(b).


ORDER

A compensable rating for service-connected chondromalacia, 
right knee, is denied.

A compensable rating for service-connected chondromalacia, 
left knee, is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

